Citation Nr: 9933373	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  99-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a degenerative back 
problem.


REPRESENTATION

Appellant represented by:	Peter J. Pietrandrea, Attorney


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1957 to January 1959.  The veteran also had service 
in the Reserves from 1970 to 1984.

In August 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claim for service connection for a degenerative 
back problem.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  In January 1999, the veteran's 
representative submitted a request for a hearing before local 
officials at the RO (RO hearing).  A Report of Contact 
reflects that on February 8, 1998, the veteran called the RO 
and advised that he wished to cancel his hearing, withdraw 
his "claim for comp (appeal)."  

On March 15, 1999, the RO wrote to the veteran to 
acknowledged the February 8, 1999 telephone call with respect 
to the cancellation of the veteran's hearing.  The RO also 
advised the veteran that he should submit a signed writing, 
preferably within 30 days, to request withdrawal of his 
appeal; otherwise, his claim would be certified to the Board.  
Nothing was received from the veteran, and in June 1999, the 
RO notified him that his appeal was being certified to the 
Board.

The American Legion formerly represented the veteran in his 
appeal.  In August 1999, the Board received a letter from 
Attorney Peter J. Pietrandrea that indicated he represented 
the veteran for purposes of this appeal.  In response to 
correspondence from the Board, in October 1999, the Board 
received a newly executed a power of attorney.  

REMAND

The veteran has alleged that he currently suffers from 
arthritis or other degenerative back condition that is the 
result of contracting meningitis while in service.  While the 
RO denied the claim as not well grounded, the Board finds 
that additional, preliminary development must be accomplished 
before the claim may be properly adjudicated.

As noted above, the veteran had active service from 1957 to 
1959.  He filed an initial claim for benefits in October 
1997.  Because this is a fire-related case, and on 
information that the veteran's service medical records (SMRs) 
were unavailable, the RO requested and received from the 
veteran an NA Form 13055 to permit a search of alternate 
records.  That document reflected treatment from tropical 
meningitis in September 1958 at Fort Brook Army Hospital.  In 
June 1958, the RO requested all of the veteran's available 
service medical records from the National Personnel Records 
Center (NPRC).  In July 1998, the NPRC forwarded to the RO 
service medical records only for the veteran's reserve duty 
from 1970 to 1984.  However, the NPRC did not include any 
notation as to the existence (or nonexistence) of alternate 
records for the veteran's period of active service.  Hence, 
the Board finds that additional efforts to obtain the 
veteran's SMRs or alternate records pertaining to his period 
of active service should be undertaken.

The RO also should attempt to obtain and associate with the 
record outstanding records of VA medical treatment of the 
veteran that may be pertinent to the issue on appeal.  In his 
November 1998 Notice of Disagreement, the veteran indicated 
that he had received treatment at the Veterans Affairs 
Medical Center (VAMC) in "Oakland, Pittsburgh, PA." where 
doctors took x-rays, and an orthopedic surgeon, diagnosed him 
with degenerative bone loss due to arthritis.  The claims 
file does not reflect that any attempt to procure such 
records has been made.  However, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, the RO should obtain any such outstanding 
treatment records, especially since they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of this claim.

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:


1.  The RO undertake all necessary 
additional development to obtain and 
associate with claims file all SMRS or 
alternate records for the veteran's 
period of active duty service, to include 
from the NPRC and directly from the Fort 
Brook Army Hospital, San Juan, Puerto 
Rico.  If the determines that no such 
records exist, the RO should make an 
administrative finding as to their 
unavailability, specifically documenting 
all efforts to procure such records.  

2. The RO should obtain and associate 
with the 
Claims file all pertinent records of 
treatment from the Pittsburgh VAMC since 
November 1959, and any other source 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  

3.  Upon completion of the above 
development, and
after undertaking and completing any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim for service 
connection for a degenerative back 
problem, in light of all relevant 
evidence of record and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

4.  If the veteran's service connection 
claim is not
granted, he and his attorney must be 
furnished a Supplemental Statement of the 
Case and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



